Exhibit 99.1 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE July 21, 2008 CONTACTS: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MARC ROWLAND EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (405) 879-9232 marc.rowland@chk.com CHESAPEAKE ENERGY CORPORATION ANNOUNCES 2008 SECOND QUARTER FINANCIAL AND OPERATIONAL RESULTS RELEASE DATE AND CONFERENCE CALL INFORMATION OKLAHOMA CITY, OKLAHOMA, July 21, 2008 – Chesapeake Energy Corporation (NYSE:CHK) has scheduled its 2008 second quarter financial and operational results release to be issued after the close of trading on the New York Stock Exchange on Thursday, July 31, 2008. The company has also scheduled a conference call to discuss the release for Friday morning, August 1, 2008 at 9:00 am EDT.The telephone number to access the conference call is 913-312-1398 or toll-free 888-230-5549.The passcode for the call is 1569824.We encourage those who would like to participate in the call to place calls between 8:50 and 9:00 am EDT. For those unable to participate in the conference call, a replay will be available for audio playback at noon EDT on August 1, 2008 and will run through midnight Friday, August 15, 2008.The number to access the conference call replay is 719-457-0820 or toll-free 888-203-1112.The passcode for the replay is 1569824. The conference call will also be webcast live on the Internet and can be accessed by going directly to the Chesapeake website at www.chk.com and selecting the “News & Events” section. The webcast of the conference call will be available on the company’s website indefinitely. Chesapeake Energy Corporation is the third-largest producer of natural gas in the United States.Headquartered in Oklahoma City, the company's operations are focused on exploratory and developmental drilling and corporate and property acquisitions in the Fort Worth Barnett Shale, Fayetteville Shale, Haynesville Shale, Mid-Continent, Appalachian Basin, Permian Basin, Delaware Basin, South Texas, Texas Gulf Coast and Ark-La-Tex regions of the United States.Further information is available at www.chk.com.
